DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an amendment dated 12/20/2021, applicant amended claims 1, 2, 15, 18, 21, 22 and 27; and added new claim 30. Claims 1 – 5 and 15 – 30 are now pending in this application.
An examiner substitution has been made due to the previous examiner retirement. 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 01/12/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Nagasaki (JP-2014-192824-A) teaches a portion wherein if a response to a confirmation signal is not received from a mobile terminal, a MFP transmits a target data to a storage server using a storage URL.
Katsuta et al. (JP-2002-300297-A) teaches a portable terminal performs radio communication with a scanner 20 and adds an arbitrary file name inputted by the portable terminal to image data which are provided by reading an original by a scanner 20, transmits the data to an arbitrary file server and stores there into. Said file server transmits information in a storage region where the image data are stored, through the scanner to the portable terminal as managing information. The portable terminal relates the file name to the managing information and stores them.

Response to Arguments

Applicant’s arguments with respect to claims 1 – 5 and 15 – 30 have been considered but are moot because the new ground of rejection does not rely on any new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 4, 15 - 24 and 26 - 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taguchi (U.S PreGrant Publication No. 2018/0183948 A1, hereinafter 'Taguchi').

With respect to claim 1, Taguchi teaches an electronic apparatus (e.g., a multi-function apparatus 10, Fig. 2) comprising: processing circuitry (Fig. 2) configured to, 
receive, via a first communication network operating according to a short range wireless communication protocol, storage destination information from an information processing apparatus, the storage destination information received via the first communication network designating a storage destination of electronic data to be generated by the electronic apparatus performing a scanning operation (e.g., receive, via NFC, information related to at least address information from a mobile terminal, said information indicating where a document image is originated/stored, ¶0048, Fig. 12, Figs. 19 - 21),
e.g., the image can be generated to be a scanned (read) image, ¶0040, ¶0080, ¶0113, Figs. 18 - 20), and 
transmit, via a second communication network different from the first communication network, the electronic data generated by the scanning operation, to the storage destination based on the storage destination information previously received via the first communication network from the information processing apparatus (e.g., transmits, via facsimile or network communication, the scanned imaged to the at least address information determined received via the NFC from said mobile terminal, ¶0041, ¶0048 - ¶0050, ¶0113). 

With respect to claim 2, Taguchi teaches the electronic apparatus of claim 1, wherein the storage destination is a storage device that is a different device from the electronic apparatus and the information processing apparatus (e.g., data of document image scanned by said multi-function apparatus 10 may be stored in another apparatus (or server) that is different from said multi-function apparatus 10, ¶0113).

With respect to claim 3, Taguchi teaches the electronic apparatus of claim 1, wherein the electronic apparatus is configured to use the first communication network and the second communication network in parallel (e.g., said multi-function apparatus 10 can receive information from the mobile terminal 20/30 and can transmit information to the server 40 in parallel (in terms of reception/transmission), ¶0048 - ¶0050).
e.g. see Figs 19 – 21).

With respect to claim 15, it is system claim corresponding to the apparatus claim 1. Therefore, it is rejected for the same reason as the apparatus claim 1.

With respect to claim 16, Taguchi teaches the electronic apparatus of claim 1, wherein the information processing apparatus is a mobile terminal (e.g., a mobile terminal 20, ¶0048), and the electronic apparatus is configured to perform the scanning operation based on the request from the mobile terminal while the mobile terminal is not connected to the second communication network (e.g. the request made from the mobile terminal is from NFC, not from other communication units 13/14, ¶0048).

With respect to claim 17, it is system claim corresponding to the apparatus claim 16. Therefore, it is rejected for the same reason as the apparatus claim 16.

With respect to claim 18, Taguchi teaches the electronic apparatus of claim 1, wherein the second communication network is one of a plurality of other communication networks (Fig. 2 – items 13/14).  

With respect to claim 19, it is rejected for the similar reasons as those described in connection with claim 16 or 17.

e.g., besides the facsimile communication unit 13, there is a network communication unit 14, in which can be considered as a third communication network, that may establish communication with a server, ¶0041, ¶0048 - ¶0049, ¶0113).

Claims 21-24 and 26 - 29 are method claims of apparatus claims 1-4, 16, 18-20.  Claims 21-24 and 26 - 29 are rejected for the same rationales set forth for claim 1-4, 16 and 18-20 respectively.

With respect to claim 30, Taguchi teaches the electronic apparatus of claim 1, wherein the storage destination information received via the first communication network includes a network address of a storage device that is the storage destination of the electronic data to be generated by the electronic apparatus performing the scanning operation 8 (e.g., A MAC address can be designed to be included in a terminal information in order to specify where the document image(s) is stored, originated or saved, ¶0077, ¶0115, Figs. 19 – 21; ¶0113 indicates that the document image are stored in another apparatus and document images are In association with “address information”, “terminal information”, and “personal information”, as illustrated in FIG. 20).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of Kawabata (U.S PreGrant Publication No. 2017/0264759 A1, hereinafter ‘Kawabata’).

With respect to claim 5, Taguchi teaches the electronic apparatus of claim 2, but fails to teach wherein the processing circuitry is configured to instruct the storage device to delete the electronic data stored in the storage device via the second communication network when the processing circuitry determines that a given time period or more elapses after transmitting the electronic data to the storage device from the electronic apparatus.
However, in the same field of endeavor of transmitting scanned image(s), Kawabata teaches: delete the electronic data stored in the storage device via the second communication network when the processing circuitry determines that a given time period or more elapses after transmitting the electronic data to the storage device from the electronic apparatus (e.g., after a scanned image file is sent, the scanned image file is deleted after a predetermined amount of time has elapsed, ¶0203).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the multi-function apparatus of Taguchi as taught 
Claim 25 is a method claim of apparatus claim 5.  Claims 25 is rejected for the same rationales set forth for claim 5.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674